DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Claims 1-20 are given a priority date of 01 February 2021. 

Information Disclosure Statement
In the information disclosure statement filed 23 June 2021, citation number 4 of the non-patent literature documents is not dated and has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “307” has been used to designate both a lower side and an upper side of the connector head 305 in FIG. 2B. The originally filed specification (par. 30) indicates that the upper side should be labelled as “306.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claims 10, 13, and 19 are objected to because of the following informalities: improper antecedence and language.  Appropriate correction is required. The following amendments are suggested: 
Claim 10 / ll. 2-3: “a recess in [[an]] the upper side”
Claim 13 / ll. 3: “comprises [[a]] the retractor blade” 
Claim 19 / ll. 4: “permit the handle mount to slide out” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 17, the limitation “the proximal end of the upper arm segment is coupled to the distal end of the upper arm segment via a first joint” (ll. 7-8) renders the claims indefinite because it is unclear how the proximal and distal ends of the same arm segment, the upper arm segment, can be coupled to each other via a joint, particularly when the proximal end of the upper arm segment is previously recited (claim 17 / ll. 5) as coupled to the post. For examination purposes, the limitation will be interpreted as, and amendment is suggested to, “the proximal end of the fore arm segment is coupled to the distal end of the upper arm segment via a first joint” (for support, see originally filed specification, par. 22, and FIG. 1). 
Claims 18-20 are rejected under 35 U.S.C. 112(b) by virtue of a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent Application Publication No. US 2018/0271509 to Truckey. 
As to claim 1, Truckey discloses a retractor system, comprising an articulated arm (articulated at pivot 310; includes 306, 308, 410, and 416 which is consistent with the instant application description of an articulated arm comprising multiple parts connected as a functional whole) (¶25), details of a distal end of the articulated arm shown in FIGs. 5-7 and shaded in the annotated figure below and shown as part of a larger arm 30 in FIG. 1, comprising a handle mount (410 and 416) adapted to detachably couple a handle (50) to the articulated arm (¶33-35) (the distal end of the articulated arm is shown in FIG. 7 as a functional whole comprising the connected parts shaded in the annotated figure, such that when the handle is detachably coupled to the handle mount at tab 416 the handle is also detachably coupled to the articulated arm via locking of handle mount pedestal 410 in an attachment hole 312 of the arm, ¶29-30), shown in FIGs. 3A, 3B, and 5-7; and a retractor connector (308; this is a retractor connector because it connects the retractor blade to the rest of the articulated arm, e.g. 306) at a distal end of the articulated arm (the articulated arm includes the retractor connector 308, which is disposed at and comprises part of a distal end of the articulated arm), shown in FIG. 7, the retractor connector adapted to couple a retractor blade (406) to the articulated arm (the retractor connector has an attachment hole 312 which receives pedestal 410 to couple the retractor blade to the rest of the articulated arm). 
As to claim 2, Truckey discloses the retractor system of claim 1, wherein the articulated arm comprises a plurality of arm segments (arm segments of 308 connected by pivot 310); and the handle mount (410 and 416) is affixed to an arm segment (distal segment of 308) of the plurality of arm segments (via locking of handle mount pedestal 410 in an attachment hole 312 of the arm segment, ¶29-30), shown in FIG. 7. 
As to claim 6, Truckey discloses the retractor system of claim 1, wherein the handle mount (410 and 416) comprises a tab (416; the commonly understood definition of a tab being a small strip of material attached to or projecting from something) (¶33) and a pedestal (410; the commonly understood definition of a pedestal being a column support) that affixes the tab to the articulated arm (because the pedestal 410 is received in an attachment hole 312 of the articulated arm and is attached to the tab 416, ¶29-30, shown in FIGs. 3B and 7, the pedestal also affixes the tab to the articulated arm when the pedestal is affixed to the articulated arm by insertion into the hole 312). 
As to claim 7, Truckey discloses the retractor system of claim 6, wherein the tab comprises a first lateral side (flat side 421 of 418) (¶33-34), shown in FIG. 3B; a second lateral side (opposite flat side 421 of 418) parallel to the first lateral side; and a tapered distal end (423) that adjoins the first lateral side to the second lateral side. 
As to claim 14, Truckey discloses the retractor system of claim 1, further comprising a mounting assembly, wherein the mounting assembly comprises a post (22), shown in FIG. 1; a bed mount (means for affixing the post 22 to the bed, not shown) configured to affix the post to a hospital bed (¶20, 46); and a clamp (26) configured to couple the articulated arm to the post (articulated arm shown as a whole as 30 in FIG. 1, comprises distal end features as detailed in FIGs. 5-7, ¶46; articulated arm coupled to the post 22 via coupling to frame arm 24 via corresponding clamps 26). 

    PNG
    media_image1.png
    503
    549
    media_image1.png
    Greyscale

Truckey, Figure 7



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 3-5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0271509 to Truckey, in view of U.S. Patent Application Publication No. US 2018/0116758 to Schlosser et al. (hereinafter, “Schlosser”). 
As to claims 3-5, Truckey discloses the claimed invention except for further comprising a plurality of joints that permit articulation of the plurality of arm segments (claim 3); wherein a first joint of the plurality of joints comprises a ball of a first arm segment in a socket of a second arm segment (claim 4); wherein the first joint comprises a socket opening that permits greater articulation in a first direction than in a second direction (claim 5). 
As to claim 1, Schlosser teaches a retractor system, shown in FIG. 32a, in the same field of endeavor of surgical retractor systems, comprising an articulated arm (350); and a retractor blade at a distal end of the articulated arm (¶110). 
As to claim 2, Schlosser teaches the retractor system of claim 1, wherein the articulated arm comprises a plurality of arm segments (shown in the annotated figure below). 
As to claim 3, Schlosser teaches the retractor system of claim 2, further comprising a plurality of joints that permit articulation of the plurality of arm segments (shown in the annotated figure below; see FIG. 3 and ¶63 for description of similar rotational and spherical joints 30, 32). 
As to claim 4, Schlosser teaches the retractor system of claim 3, wherein a first joint of the plurality of joints comprises a ball (32) of a first arm segment (labelled “handle arm segment” in the annotated figure) in a socket (36) of a second arm segment (labelled “fore arm segment” in the annotated figure) (¶63), shown in FIGs. 3 and 32a. 
As to claim 5, Schlosser teaches the retractor system of claim 4, wherein the first joint comprises a socket opening (slot 37) that permits greater articulation in a first direction than in a second direction (¶63) (greater articulation of the ball and first arm segment in the first direction into the slot 37), shown in FIGs. 4-5. 


    PNG
    media_image2.png
    760
    921
    media_image2.png
    Greyscale

Schlosser, partial Figure 32a

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Truckey’s articulated arm to have a plurality of arm segments connected by a plurality of joints that permit articulation of the plurality of arm segments, as taught by Schlosser, to allow the articulated arm to be positioned with more degrees of freedom in the surgical field so that the retractor blade may be positioned in a desired location within the patient while the articulated arm may be arranged so as to not obscure the surgical field, and to allow the retractor blade to be positioned closer to a wound or incision. Truckey contemplates that the articulated arm (Truckey 306) may be bent in one or more locations or curved to accommodate different procedures or access sites (¶24). The plurality of joints that permit articulation of the plurality of arm segments, as taught by Schlosser, would provide such a bent or curved configuration that may be modified for the particular procedure or access site, as opposed to a pre-bent or curved arm that may not be ideally shaped for every procedure or access site. As applied to Truckey, the distal portion of the articulated arm disclosed in Truckey (see shaded parts in annotated figure above) would be an equivalent segment to the handle arm segment labelled in the annotated figure of Schlosser and will be subsequently referred to as such to distinguish from the other arm segments, and would be provided with a ball on its proximal end to form a first joint with a socket on a distal end of the second fore arm segment that is adjacent to and coupled to the handle arm segment, with a configuration as shown in the annotated figure of Schlosser above. The fore arm segment would be coupled at its proximal end to a distal end of an upper arm segment via a joint, as shown in Schlosser. A proximal end of the upper arm segment would be coupled to the post (Truckey, 22) disclosed in Truckey (coupled to post 22 via coupling to frame arm 24 which is coupled to post 22) as well as taught by Schlosser (coupled to upright portion of post 5 via coupling to horizontal portion of post 5), for fixing the system to a bed via a bed mount, so that the retractor system can be fixed in space relative to the patient who is immobilized on the bed, without the retractor system having to be held by the practitioner. An opening of the socket of the first joint may permit greater articulation in a first direction, as taught by Schlosser, for further positional options based on the requirements of the procedure or access site. Truckey’s retractor connector, as shown in the annotated figure of Truckey above, would remain positioned at and included in the distal end of the handle arm segment/articulated arm with the retractor blade and handle attached as disclosed in Truckey for even greater positional options; the handle arm segment is only modified in view of Schlosser at its proximal end to comprise part of the first joint. Therefore, applying the articulated arm upper, fore, and handle arm segments and connecting joints as taught by Schlosser to Truckey’s retractor system would provide the articulation along the arm (Truckey, 30, FIG. 1), with the distal end of the handle arm segment/articulated arm remaining as disclosed in Truckey for attachment to the retractor blade and handle, and with the proximal end of the upper arm segment clamped (Truckey, clamp 26) to the post (Truckey, 22, via clamping to frame arm 24) disclosed in Truckey for mounting to the bed. In view of the above modification, claim 2 may be interpreted as the articulated arm thus comprises a plurality of arm segments (upper, fore, and handle arm segments), shown in the annotated figure of Schlosser; and the handle mount, as shown in the annotated figure of Truckey above, is affixed to an arm segment (the handle arm segment) of the plurality of arm segments. 


As to claim 17, Truckey discloses a retractor system, comprising a mounting assembly comprising a post (22), shown in FIG. 1, and a bed mount (means for affixing the post 22 to the bed, not shown) (¶20, 46); an articulated arm (articulated at pivot 310) (¶25), shown in FIGs. 5-7, comprising a handle arm segment (306, 308, 410, and 416, shown engaged as a functional whole in FIG. 7 and shaded in the annotated figure below, which is consistent with the instant application description of a handle arm segment comprising multiple parts connected as a functional whole) (¶25, 27) comprising a proximal end (end near and including distal part of 306) and a distal end (end near and including 308, 410, 416); a retractor connector (308; this is a retractor connector because it connects the retractor blade to the rest of the articulated arm, e.g. 306) at the distal end of the handle arm segment (the handle arm segment includes the retractor connector 308, which is disposed at and comprises part of a distal end of the handle arm segment), shown in FIG. 7; a retractor blade (406) attached to the retractor connector (the retractor connector has an attachment hole 312 which receives pedestal 410 to couple the retractor blade to the rest of the articulated arm) (¶29); and a handle (50) detachably secured to a handle mount (410 and 416) of the handle arm segment (¶33-35), shown in FIGs. 3A, 3B, and 5-7. 
As to claim 19, Truckey discloses the retractor system of claim 18, wherein the handle (50) comprises an attachment portion (60) and a rod (630) (¶34-36), shown in FIGs. 3A and 7; the attachment portion comprises a slot (610) configured to receive the handle mount (at 416) (¶33, 36-38) and permit the handle mount slide out of the slot when the rod is not in a locked position (when the rod is positioned proximally to and not engaged with recess 425 of 416, the handle mount at 416 can slide in and out of the slot), shown in FIG. 6; and the rod (630) engages the handle mount (rod into recess 425 of 416) (¶38), shown in FIGs. 3B, 4, and 7, and prevents the handle mount from sliding out of the slot when the rod is in the locked position (in recess 425), shown in FIG. 7. 
As to claim 20, Truckey discloses the retractor system of claim 17, wherein the handle mount (410 and 416) comprises a tab (416; the commonly understood definition of a tab being a small strip of material attached to or projecting from something) (¶33) and a pedestal (410; the commonly understood definition of a pedestal being a long column support) that affixes the tab to the handle arm segment (because the pedestal 410 is received in an attachment hole 312 of the handle arm segment and is attached to the tab 416, ¶29-30, shown in FIGs. 3B and 7, the pedestal also affixes the tab to the handle arm segment when the pedestal is affixed to the handle arm segment by insertion into the hole 312); the handle comprises an attachment portion (60) (¶34-36), shown in FIGs. 3A and 7; the attachment portion comprises a slot (610) configured to receive the tab (416) of the handle mount (¶33, 36-38) and permit the tab of the handle mount to slide out of the slot when the handle is not in a locked position (when the rod 630 is positioned proximally to and not engaged with recess 425 of tab 416, the tab 416 can slide in and out of the slot 610), shown in FIG. 6. 
Truckey is silent as to an articulated arm comprising an upper arm segment comprising a proximal end and a distal end, wherein the proximal end of the upper arm segment is coupled to the post; a fore arm segment comprising a proximal end and a distal end, wherein the proximal end of the upper arm segment is coupled to the distal end of the upper arm segment via a first joint; and wherein the proximal end of the handle arm segment is coupled to the distal end of the fore arm segment via a second joint (claim 17); wherein the first joint permits articulation of the fore arm segment with regard to the upper arm segment; and the second joint permits articulation of the handle arm segment with regard to the fore arm segment (claim 18); the distal end of the fore arm segment comprises a socket of the second joint; the proximal end of the handle arm segment comprises a ball of the second joint; the ball of the handle arm segment engages internal sides of the socket of the fore arm segment; and an opening of the socket permits greater articulation of the handle arm segment with regard to the fore arm segment in a first direction than in a second direction (claim 20). 

    PNG
    media_image3.png
    503
    549
    media_image3.png
    Greyscale

Truckey, figure 7 

As to claim 17, Schlosser teaches a retractor system, shown in FIG. 32a, in the same field of endeavor of surgical retractor systems, comprising a mounting assembly comprising a post (5) and a bed mount (clamp that clamps post 5 to bed rail 2) (¶62); an articulated arm (350), shown in the annotated figure above, comprising an upper arm segment comprising a proximal end and a distal end, wherein the proximal end of the upper arm segment is coupled to the post (via a joint); a fore arm segment comprising a proximal end and a distal end, wherein the proximal end of the upper arm segment is coupled to the distal end of the upper arm segment (see Rejection under 35 USC 112(b) above for claim interpretation) via a first joint; and a handle arm segment comprising a proximal end and a distal end, wherein the proximal end of the handle arm segment is coupled to the distal end of the fore arm segment via a second joint; a retractor blade at the distal end of the handle arm segment (¶110). 
As to claim 18, Schlosser teaches the retractor system of claim 17, wherein the first joint permits articulation of the fore arm segment with regard to the upper arm segment (see FIG. 3 and ¶63 for description of a similar rotational joint 30); and the second joint permits articulation of the handle arm segment with regard to the fore arm segment (see FIG. 3 and ¶63 for description of a similar spherical joint 32). 
As to claim 20, Schlosser teaches the retractor system of claim 17, wherein the distal end of the fore arm segment comprises a socket (36) of the second joint (¶63), shown in FIGs. 3 and 32a; the proximal end of the handle arm segment comprises a ball (32) of the second joint; the ball of the handle arm segment engages internal sides of the socket of the fore arm segment, shown in FIG. 4; and an opening (slot 37) of the socket permits greater articulation of the handle arm segment with regard to the fore arm segment in a first direction than in a second direction (¶63) (greater articulation in the first direction into the slot 37), shown in FIGs. 4-5. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Truckey’s articulated arm to have a plurality of arm segments connected by a plurality of joints that permit articulation of the plurality of arm segments, as taught by Schlosser, to allow the articulated arm to be positioned with more degrees of freedom in the surgical field so that the retractor blade may be positioned in a desired location within the patient while the articulated arm may be arranged so as to not obscure the surgical field, and to allow the retractor blade to be positioned closer to a wound or incision. Truckey contemplates that the articulated arm (Truckey 306) may be bent in one or more locations or curved to accommodate different procedures or access sites (¶24). The plurality of joints that permit articulation of the plurality of arm segments, as taught by Schlosser, would provide such a bent or curved configuration that may be modified for the particular procedure or access site, as opposed to a pre-bent or curved arm that may not be ideally shaped for every procedure or access site. As applied to Truckey, the handle arm segment disclosed in Truckey would be provided with a ball on its proximal end to form a second joint with a socket on a distal end of a fore arm segment that is adjacent to and coupled to the handle arm segment, with a configuration as shown in the annotated figure of Schlosser above. The fore arm segment would be coupled at its proximal end to a distal end of an upper arm segment via a first joint, as shown in Schlosser. A proximal end of the upper arm segment would be coupled to the post disclosed in Truckey (coupled to post 22 via coupling to frame arm 24 which is coupled to post 22) as well as taught by Schlosser (coupled to upright portion of post 5 via coupling to horizontal portion of post 5), for fixing the system to a bed via a bed mount, so that the retractor system can be fixed in space relative to the patient who is immobilized on the bed, without the retractor system having to be held by the practitioner. An opening of the socket of the second joint may permit greater articulation of the handle arm segment with regard to the fore arm segment in a first direction, as taught by Schlosser, for further positional options based on the requirements of the procedure or access site. Truckey’s retractor connector, as shown in the annotated figure of Truckey above, would remain positioned at the distal end of the handle arm segment with the retractor blade and handle attached as disclosed in Truckey for even greater positional options; the handle arm segment is only modified in view of Schlosser at its proximal end to comprise part of the second joint. Therefore, applying the articulated arm upper, fore, and handle arm segments and connecting joints as taught by Schlosser to Truckey’s retractor system would provide the articulation along the arm (Truckey, 30, FIG. 1), with the distal end of the handle arm segment remaining as disclosed in Truckey for attachment to the retractor blade and handle, and with the proximal end of the upper arm segment clamped (Truckey, clamp 26) to the post (Truckey, 22, via clamping to frame arm 24) disclosed in Truckey for mounting to the bed. 


Claims 1-3, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 6,887,198 to Phillips et al. (hereinafter, “Phillips”), in view of U.S. Patent No. US 6,042,540 to Johnston et al. (hereinafter, “Johnston”). 
As to claim 1, Phillips discloses a retractor system, comprising an arm (one side of retractor 38, including arm 45), shown in the annotated figure below, comprising a handle mount (holder 80), shown in FIG. 7, adapted to detachably couple a handle (positioner 10; the term “handle” commonly understood to mean a part which can be held – the handle 10 is fully capable of being held, carried, and manipulated by hand before, during, and after attachment to the arm; in addition or alternatively, the handle mount 80 detachably couples the positioner 10 which includes various T-shaped handles 60, 64 which would thus also be detachably coupled to the arm, col. 3 / ll. 57 – col. 4 / ll. 15, FIG. 1) to the arm (handle mount 80 directly coupled to the arm at 45 and handle 10 coupled to handle mount 80 to detachably couple the handle 10 to the arm, col. 4 / ll. 48-63), shown in FIGs. 1, 4, 5, and 7; and a retractor connector (distal segment of arm including retainer/socket 39) at a distal end of the arm, the retractor connector adapted to couple a retractor blade to the arm (col. 3 / ll. 16-20), shown in FIGs. 4-6. 
As to claim 2, Phillips discloses the retractor system of claim 1, wherein the arm comprises a plurality of arm segments, shown in FIG. 5; and the handle mount is affixed to an arm segment (middle segment where reference numeral 45 is directed) of the plurality of arm segments (col. 4 / ll. 48-63), shown in FIG. 7. 
As to claim 6, Phillips discloses the retractor system of claim 1, wherein the handle mount (80) comprises a tab (large proximal end of 82) and a pedestal (smaller distal end of 82 connected to bracket; column support) that affixes the tab to the arm (via bracket) (col. 4 / ll. 48-63), shown in FIG. 7.  
As to claim 13, Phillips discloses the retractor system of claim 1, wherein the retractor connector further comprises an attachment port (retainer/socket 39); the retractor system further comprises a retractor blade (30) with an attachment post (28) (col. 2 / ll. 66 – col. 3 / ll. 2), shown in FIG. 6; the attachment post of the retractor blade comprises an annular groove (32, 34); the retractor connector engages the annular groove when the attachment post is received by the attachment port (col. 3 / ll. 46-49), shown in FIG. 4; and engagement of the annular groove by the retractor connector prevents withdraw of the attachment post from the attachment port. 

    PNG
    media_image4.png
    281
    486
    media_image4.png
    Greyscale

Phillips, Figure 5

Although Phillips appears to show joints along the arm, Phillips is silent as to the arm being articulated (claim 1). Phillips is silent as to further comprising a plurality of joints that permit articulation of the plurality of arm segments (claim 3). 
As to claim 1, Johnston teaches a retractor system, in the same field of endeavor of retractor systems, comprising an articulated arm (142 or 144 up to distal one of hinge 156; articulated at hinges 156, col. 4 / ll. 51-55) comprising a retractor connector (distal segment of arm distal to distal one of hinge 156, including socket 120) at a distal end of the articulated arm (col. 4 / ll. 43-50), shown in FIGs. 2A-3, the retractor connector adapted to couple a retractor blade (100) to the articulated arm (col. 3 / ll. 35-43, col. 3 / ll. 66 – col. 4 / ll. 8), shown in FIGs. 1A-1C. 
As to claim 2, Johnston teaches the retractor system of claim 1, wherein the articulated arm comprises a plurality of arm segments (segments coupled by proximal hinge 156), shown in FIG. 3. 
As to claim 3, Johnston teaches the retractor system of claim 2, further comprising a plurality of joints (156) that permit articulation of the plurality of arm segments (the plurality of joints permit articulation of the plurality of proximal arm segments of the articulated arm as well as articulation of the retractor connector with respect to the articulated arm, col. 4 / ll. 51-55). 
As to claim 13, Johnston teaches the retractor system of claim 1, wherein the retractor connector further comprises an attachment port (socket 120), shown in FIGs. 2A-3; the retractor system further comprises a retractor blade (100) with an attachment post (102) (col. 3 / ll. 35-43), shown in FIG. 1A; the attachment post of the retractor blade comprises an annular groove (108); the retractor connector (distal segment of arm including socket 120) engages the annular groove when the attachment post is received by the attachment port; and engagement of the annular groove by the retractor connector prevents withdraw of the attachment post from the attachment port (col. 3 / ll. 66 – col. 4 / ll. 8). 

    PNG
    media_image5.png
    446
    802
    media_image5.png
    Greyscale

Johnston, Figure 3

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Phillips with hinges coupling adjacent segments of the arm, with at least a proximal hinge which couples the proximal segments of the arm providing articulation to the arm so that the retractor connector and coupled retractor blade can be positioned closer to a wound or incision, as taught by Johnston (col. 4 / ll. 53-55). Phillips appears to contemplate connections between the arm segments, and these connections would be made moveably hinged as taught by Johnston. The plurality of joints provided by the plurality of hinges would permit articulation of the plurality of proximal arm segments of the articulated arm as well as articulation of the retractor connector with respect to the articulated arm. 
As to claim 15, Phillips discloses wherein the retractor connector comprises a connector body (distal segment of arm including retainer/socket 39) coupled to the articulated arm, shown in FIG. 5, but is silent as to a connector head coupled to the connector body via an adjustable pivot (claim 15). Although Phillips appears to show some type of connector head for holding the attachment post, the mechanism for its interaction with the connector body is not disclosed.
As to claim 15, Johnston teaches wherein the retractor connector comprises a connector body (distal segment of arm) coupled to the articulated arm (at distal hinge 156) and a connector head (122; where a head is a projecting part) coupled to the connector body via an adjustable pivot (128; the pivot is adjustable by manual adjustment with release lever 124 which rotates the head 122 about the pivot to control or adjust the amount of pivot between the connector body and connector head) (col. 3 / ll. 66 – col. 4 / ll. 32), shown in FIGs. 2A-2C. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Phillips’ retractor connector with a connector head coupled to the connector body via an adjustable pivot, to engage the groove of the attachment post of the retractor blade when the attachment post is received by the attachment port of the retractor connector, to lock the attachment post and retractor blade in place and prevent them from falling out of the attachment port, as taught by Johnston (col. 3 / ll. 66 – col. 4 / ll. 8). The adjustable pivot can be manually adjusted by a release lever (124) as taught by Johnston (col. 4 / ll. 9-13) to adjust the position of the connector head relative to the connector body to allow the attachment post and retractor blade to be removed from the attachment port of the retractor connector when the procedure is complete. 






Allowable Subject Matter
Claims 8-12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As to claim 8, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a retractor system comprising an articulated arm comprising a handle mount adapted to detachably couple a handle to the articulated arm; and a retractor connector at a distal end of the articulated arm, the retractor connector adapted to couple a retractor blade to the articulated arm; wherein the handle mount comprises a tab comprising first and second parallel lateral sides and a tapered distal end that adjoins the lateral sides; and wherein the handle mount further comprises grooves between a lower side of the tab and an upper side of the articulated arm, wherein the grooves traverse along the lateral sides of the tab. Of particular note, although Truckey discloses a handle mount (410 and 416) that comprises a tab (416) (see rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 above for detailed claim interpretation and further description) comprising parallel lateral sides (421) and grooves (417) under a lower side of the tab traversing along the lateral sides of the tab to engage the attachment portion (60) of the handle (50) (Truckey, ¶34), because the handle mount tab is attached to a lower side of the articulated arm and an upper side of the retractor blade, Truckey does not disclose that the grooves are between a lower side of the tab and an upper side of the articulated arm, i.e. that the tab is affixed to the upper side of the articulated arm. It would not have been obvious in view of the cited art to modify Truckey to affix the handle mount tab to the upper side of the articulated arm to resolve the above deficiencies and arrive at the claimed invention, since Truckey requires that the handle mount tab be connected to the retractor blade for independent maneuvering of such. 
As to claim 16, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a retractor system comprising an articulated arm comprising a handle mount adapted to detachably couple a handle to the articulated arm; and a retractor connector at a distal end of the articulated arm, the retractor connector adapted to couple a retractor blade to the articulated arm; wherein the retractor connector comprises a connector body coupled to the articulated arm and a connector head coupled to the connector body via an adjustable pivot; wherein the adjustable pivot comprises a worm gear and a worm drive engaged with the worm gear; and rotation of the worm gear adjusts an angle between the connector body and the connector head. Of particular note, although Phillips in view of Johnston disclose a retractor connector comprising a connector body coupled to the articulated arm and a connector head coupled to the connector body via an adjustable pivot (see rejections under 35 U.S.C. 103 above for detailed claim interpretation and further description), Phillips/Johnston do not disclose that the adjustable pivot comprises a worm gear and a worm drive that adjust an angle between the connector body and the connector head. Although Truckey discloses a retractor connector (308, see annotated figure above) comprising a connector body (319, distal end of retractor connector 308 on one side of pivot 310) and a connector head (proximal end of retractor connector 308 on other side of pivot 310) coupled to the connector body via an adjustable pivot (310) (Truckey, ¶25, FIG. 5); wherein the adjustable pivot comprises a worm gear (317) and a worm drive (313) engaged with the worm gear; and rotation of the worm gear adjusts an angle between the connector body and the connector head, Truckey does not disclose that the connector body is coupled to the articulated arm as required by claim 15, because the retractor connector, and thus the connector body which it comprises, is interpreted as included as part of the articulated arm and thus cannot also be coupled to the articulated arm. Therefore, it would not have been obvious in view of the cited art to modify Phillips/Johnston in view of Truckey and/or Truckey in view of Phillips/Johnston to resolve the above deficiencies and arrive at the claimed invention because of the differences in the structure and function of their retractor systems and because their identified pivots are directed to different functions. 
The claims distinguish over the uncovered relevant art cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,143,652 to Meier et al. discloses a retractor system comprising a mounting assembly comprising a post 34 and bed mount 35, an articulated arm 24 comprising arm segments coupled by joints, a retractor connector 14 and a retractor blade 11 (col. 3 / ll. 21-62), shown in FIG. 1, but does not disclose a handle mount adapted to detachably coupled a handle to the articulated arm. 
U.S. Patent No. US 7,785,254 to Teasdale discloses a retractor system comprising a mounting assembly 8 for coupling to a bed, an articulated arm 102,104 comprising arm segments coupled by joints (col. 8 / ll. 40-51), and a retractor connector for coupling a retractor blade, shown in FIG. 9, but does not disclose a handle mount adapted to detachably couple a handle to the articulated arm. 
U.S. Patent No. US 8,360,971 to Farley et al. discloses a retractor system comprising an articulated arm 100 comprising arm segments articulatable about pivot pin 122, a retractor connector 106 adapted to couple a retractor blade 108 to the articulated arm, shown in FIG. 1, and a handle mount 1812 for detachably coupling a handle 2000 to the articulated arm (col. 9 / ll. 48 – col. 10 / ll. 5), shown in FIGs. 19-23, but does not disclose that the handle mount comprises a tab comprising parallel lateral sides with grooves traversing along the lateral sides between a lower side of the tab and an upper side of the articulated arm, nor an adjustable pivot comprising a worm gear and worm drive. 
U.S. Patent No. US 8,808,176 to Menendez et al. discloses a retractor system comprising a mounting assembly comprising a post 222 and bed mount 220, an articulated arm 60 and a retractor 600 coupled to an end of the articulated arm (col. 5 / ll. 65 – col. 6 / ll. 10), shown in FIG. 1, but does not disclose a handle mount or detachable handle or retractor connector with adjustable pivot. 
U.S. Patent No. US 9,044,280 to Arambula et al. discloses a detachable handle 110 for pivoting an articulated arm 26 (col. 12 / ll. 30-47), shown in FIGs. 16-21, but does not disclose a handle mount for coupling the handle to the arm comprising a tab comprising parallel lateral sides and grooves between a lower side of the tab and an upper side of the arm, nor an adjustable pivot with worm gear and worm drive. 
U.S. Patent No. US 9,113,853 to Casey et al. discloses a detachable handle 260 for holding an attachment post 232 of a retractor blade 230 (col. 10 / ll. 66 – col. 11 / ll. 31), shown in FIGs. 18-27, but does not disclose its use with a retractor system comprising an articulated arm or a handle mount with parallel lateral sides. 
U.S. Patent No. US 9,277,906 to White discloses a detachable handle 10 for holding an attachment post 22 of a retractor blade 20 (col. 3 / ll. 33-44), shown in FIGs. 3-8, but does not disclose its use with a retractor system comprising an articulated arm or a handle mount with parallel lateral sides. 
U.S. Patent No. US 9,510,812 to Brown et al. discloses a retractor system comprising a mounting assembly 110, an articulated arm comprising arm segments and joints, and a retractor connector for coupling a retractor blade 150 to the arm (col. 9 / ll. 12-51), shown in FIGs. 15-16, but does not disclose a handle mount for detachably coupling a handle to the arm. 
U.S. Patent Application Publication No. US 2019/0008498 to McClymont et al. discloses a detachable handle 300 for holding an attachment post 114 of a retractor blade 1242 (¶53), shown in FIGs. 15-22, but does not disclose an articulated arm comprising a handle mount adapted to detachably couple the handle to the articulated arm. 
U.S. Patent Application Publication No. US 2021/0038211 to Jouan et al. discloses a retractor blade 220 comprising a handle mount 244 comprising a tab 260 and a pedestal 262 and grooves along lateral sides of the tab (¶40), shown in FIGs. 2 and 3A, but does not disclose an articulated arm comprising the handle mount and the retractor blade coupled to the articulated arm. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775